Title: To George Washington from Israel Shreve, 7 April 1787
From: Shreve, Israel
To: Washington, George



Dear General
Burlington CountyState New Jersey 7th Apl 1787

I wrote two Letters to you Dated Last month But the Conveyance is So uncertain, I once more Trouble you with this which I Expect will be handed to you by my Brother William, who is going to Alexander.
The Subject of all my Letters wrote to you this Spring Is respecting a Tract of Land of about 1600 Acres Laying in Pennsylvania Near Redstone Called Washingtons Bottoms, which I have freequantly been Informed You Incline to Sell, which If True, I shod be Exceeding glad to Purchace, If Such pay as I can make will Answer your Purpose, Real Cash I cannot Command, But have Final Settlement Notes, which I am told Answers in Virginia As well as Money at Interest—I am No Speculator, only hold my own Original Notes for my Services and Some Supplies

that I furnished &c., of this Property I Should be wil⟨lg⟩ to Give a generous Price, So that the Interest would Exceed the rent of Said Lands—I have not Seen the Land but am pretty well informed of the Situation Quality and Improvements thereon, I want Land to Settle upon my Self, being bred a farmer Prefer that Calling to any other, and Wish to Leave Jersey and Settle where I can Purchace Good Land, I Suppose the Neighbourhood where this Tract Lies for want of a Market at Present is not very good to make Money or raise it from Sale of Produce, But I think a Comfortable Liveing may be had there, My Brother the Bearer of this Letter has Lived Near Devores ferry in the forks of Youghagania within 10 or 12 miles of Your Land, Near Two years Past, he is what may be Called in Jersey A Neat Farmer and a Good Judge of Lands and every thing respecting a farm, I have requested him to Waite on you And Inquire whether, this Tract as before mentned is for Sale or Not, If it is, to know the Terms paid Down in the aforesaid Notes, If I can Presuade you to oblige me So much as to receive Such Property for Pay. There has been No facilities Drawn on Said Notes for Back Interest, I have receivd two years Interest on about one third part, the others No Interest hath been paid on, I Shall Authorise My Brother to bargan for me, and If favourable I will come and pay the Notes. I am Dear General your Most Obedt Servt

Israel Shreve

